REASONS FOR ALLOWANCE
Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/30/2020.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-21 are allowed because the prior art of record neither anticipates nor renders obvious applicant’s instant amendments to independent Claim 1 including a light emitting device comprising the newly added limitations wherein: 
the second body is arranged over the first body such that the plurality of the light emitting elements are exposed by the first through holes, respectively, 
uppermost ends of sidewalls of the first through holes are placed higher than uppermost ends of the plurality of the light emitting elements, 
the cover is configured to contact with the uppermost ends of the sidewalls of the first through holes, and 
a lower surface of the cover is spaced apart from upper surfaces of the plurality of the light emitting elements;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892